DETAILED ACTION

America Invents Act

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3 February 2021 has been entered.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance regarding claims 1-24, 33-40, 148 and 252-254: 

1. (Currently Amended) A medical error reduction system comprising: 
a medical error reduction software configured to: 
create and revise at least one drug library, and provide one of a plurality of sets of privileges to each of a plurality of sets of users, each of the plurality of sets of privileges arranged to allocate a degree of software functionality to one of the plurality of sets of users, the degree of software functionality configured to define the ability of a user to alter the at least one drug library; 
at least one server; 
at least one editor computer, each of the at least one editor computer comprising a processor in communication with a display, the at least one editor computer and the at least one server are configured to communicate via a network in a client-server based model; and 
a biomed personal computer ("PC") tool in operative communication with the at least one server, 
wherein: 
each of the at least one drug library configured to be in at least one medical device, 
the at least one editor computer comprising a user interface on the display configured to access the medical error reduction software to edit an initial drug library of the at least one drug library to create an edited drug library, the at least one editor computerPage 2 of 20Appl. No. 14/137,421 (K50) Amdt. Dated: configured to access and display via the display the edited drug library and the initial drug library of the at least one drug library, and the at least one editor computer is configured to provide a review simulator configured to simulate a graphical user interface of a medical device of the at least one medical device using the edited drug library, the edited drug library not in the medical device of the at least one medical device, each of which is accessible via tab selections within the user interface, 
the at least one editor computer is configured to notify at least one affected user of the edited drug library via an automatically generated email, 
the review simulator is configured to simulate a plurality of medical device types in a plurality of care areas using the edited drug library, the plurality of medical device types includes at least two of a syringe pump, a large volume pump, a peristaltic pump, and a patient-controlled analgesia machine, 
the at least one server is configured to indicate to the biomed PC tool that the edited drug library is available for loading into a plurality of medical devices only after each medication is simulated by the review simulator, the biomed PC tool downloads the edited drug library over a network, 
the biomed PC tool is configured to communicate the edited drug library over a serial bus to the plurality of medical devices, 
each of the plurality of medical devices validates the edited drug library, 
each of the plurality of medical devices installs the edited drug library therewithin, 
each of the plurality of medical devices communicates a confirmation to the biomed PC tool confirming over the serial bus that the edited drug library was installed on the plurality of medical devices, andPage 3 of 20Appi. No. 14/137,42 I (K50) 
Amdt. Dated: the biomed PC tool communicates over the network the confirmation that the edited drug library was installed on the plurality of medical devices to the at least one server.




Conclusion

	Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Janice Mooneyham, can be reached at 571.270.5601.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.

/MARK HOLCOMB/
Primary Examiner, Art Unit 3626
1 April 2014